 



Exhibit 10.2
Amendment to the
UST Inc. Director Deferral Program
     The UST Inc. Director Deferral Program (the “Plan”) is amended effective
May 6, 2008, by deleting paragraph 2.20 in Article II of the Plan in its
entirety and inserting the following in lieu thereof:
“2.20 Fair Market Value:
     The term, Fair Market Value, shall have the following meanings depending
upon for what purpose Fair Market Value is being determined –
          (a) Converting Deferrals. For purposes of converting a Participant’s
deferrals to phantom UST Inc. Common Stock as of any date, the Fair Market Value
of such stock is the closing sales price per share of Common Stock on such date
(or if such date is not a trading date, the date immediately following such date
that is a trading date) for UST Inc. Common Stock as reported on the New York
Stock Exchange Composite Transactions Listing, rounded (if necessary) to two
decimal places.
          (b) Plan Distributions. For purposes of determining the value of a
Plan distribution, the Fair Market Value of phantom UST Inc. Common Stock is
determined as the closing sales price per share of Common Stock on the
applicable Distribution Valuation Date, as reported on the New York Stock
Exchange Composite Transactions Listing, rounded (if necessary) to two decimal
places.
          (c) Converting Dividend Equivalents. For purposes of converting a
Participant’s dividend equivalents under Section 5.02 to phantom UST Inc. Common
Stock as of any date, the Fair Market Value of such stock shall be the value
that is determined by the transfer agent for purposes of crediting shares of UST
Inc. Common Stock under the UST Inc. Dividend Reinvestment Plan.
          (d) Common Stock Holding Requirement. For purposes of determining
whether a Director has satisfied the Common Stock Holding Requirement, the Fair
Market Value of UST Inc. Common Stock shall be the closing sales price per share
of Common Stock on the Common Stock Holding Determination Date, as reported on
the New York Stock Exchange Composite Transactions Listing, rounded (if
necessary) to two decimal places.”

 